Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrick US Patent No. 2,800,358.
Sherrick discloses a cargo bed for connection to a UTV (see column 1, lines 66 — 70) comprising: 
(Claim 20) a floor (24); a tailgate (26); and a pair of sidewalls (80, 80), wherein the cargo bed is operable to convert from a walled configuration (see phantom lines in figure 2 representing the sidewall being moved into storage A, B, C) moved into a wall stored configuration while at least one of the pair of sidewalls and the tailgate remains mechanically-connected to the floor (pins 42 engage with slots 38, 40, 41). 
wherein the cargo bed further comprises for each sidewall a pivot/slide assembly (pins 42 engage with slots 38, 40, 41)connected between the floor and the sidewall, and wherein the pivot/slide assembly is operable to swing the sidewall from a sidewall closed position, in which the sidewall is arranged approximately perpendicular (see figure 1) with respect to the floor, to an open position, in which the sidewall is arranged approximately parallel with respect to the floor (the side wall just prior to being slid under the floor into position C in figure 2 would be approximately parallel to the floor 24), and further operable to slide the sidewall from the open position to a sidewall storage position, in which the sidewall is arranged approximately parallel with respect to the floor and positioned underneath the floor (see position C in figure 2).
 wherein the pivot/slide assembly comprises at least one swing arm (32, 32) connected to the sidewall, and a respective pivot/slide bearing attached underneath the floor, wherein the at least one swing arm has an end operable to pivot and slide in the pivot/slide bearing (40, 41).

In regard to claim 21, Sherrick discloses wherein each pivot/slide bearing includes a pivot portion arranged at a more outward side of the pivot/slide bearing, and a slide portion extending from the pivot portion (40) to a terminal end of the pivot/slide bearing (41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrick US Patent No. 2,800,358  in view of Harlan US Patent No. 10,023,248.

Sherrick discloses a cargo bed for connection to a UTV (see column 1, lines 66 — 70) comprising: 
(Claim 20) a floor (24); a tailgate (26); and a pair of sidewalls (80, 80), wherein the cargo bed is operable to convert from a walled configuration (see phantom lines in figure 2 representing the sidewall being moved into storage A, B, C) moved into a wall stored configuration while at least one of the pair of sidewalls and the tailgate remains mechanically-connected to the floor (pins 42 engage with slots 38, 40, 41) 

The claimed invention is distinguishable from Sherrick by its recitation of wherein the tailgate is operable to one of pivot or slide from a tailgate open position into the tailgate storage position underneath the floor while the tailgate remains mechanically- connected with the floor. 
Harlan disclose a tailgate that is mounted so that it may move from a vertical closed position as shown in figure 2, an open position as shown in figure 3 to a stored position under the truck bed floor as shown in figure 4. The tailgate is pivoted about hinges 164 from its vertical orientation to its stored horizontal position.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a tailgate mounting assembly structured to pivot a tailgate into a stored position underneath the cargo bed floor as taught but by Harlan with Sherrick tailgate to conveniently position the tailgate out of the way permitting less restricted access to the cargo space.

Allowable Subject Matter
Claims 1-19, and 22-27 are allowed.



Response to Arguments
Applicant’s remarks and arguments have been considered.  In Applicant’s remarks Applicant argues that the prior art rejections in the original Office Action were improper and traverses the rejection of original claims 1-7, 13, 14, 19, 22, 23 and 25.  However Applicant has amended claims 1-19 and 22-26 to include subject matter deemed allowable in the prior Office Action.  Accordingly Applicant’s remarks and arguments with respect to those original claims, which are no longer pending,  will not be addressed.  Said amended claims 1-19, and 22-26 have been allowed.
With respect to Applicant’s remarks pertaining to currently amended claim 28  not being not being anticipated by Harlan under 35 USC 102 are noted.  Said 35 USC  102 rejection is now withdrawn however claim 28 is deemed to be unpatentable over Sherrick in view of Harlan under 35 USC 103.    
Claims 20 and 21 were indicated as having allowable subject matter in the original Office Action.  Claims 20 and 21 however are now rejected as outlined above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Landaal patent is discloses for its tailgate having a closed postion, and an open position and a stored position underneath the floor bed wherein the tailgate is slid underneath the floor bed on pivotable slide bearings 11.  The Poirier and Miller are cited for their foldable sidewalls and tailgate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612